Hubt, Judge.
This appeal is from a judgment final on a forfeited bail bond. The allegation in the scire facias was that the bond forfeited was executed on the first day of February, A. D. 1885. From the bill of exceptions it appears that the court admitted in evidence, over the objections of the defendants; the bond which was dated the thirteenth of December, 1884, and approved by the sheriff on the first day of February, 1885. In signing the bill the learned trial judge states that the court held that the date of the approval of the bond was its real date.
This precise question was presented and determined in the case of Holt v. The State, 20 Texas Court of Appeals, 271, where it was held that the date of the signature was the date of the bond.
The variance was material, and the bond should have been excluded. The judgment is reversed and the case remanded.

Reversed and remanded.